MONTGOMERY, J.,
dissenting: The defendant, C. J. Cowles, borrowed a sum of money from the plaintiff, made his notes for the amounts and at the same time executed, with his wife Ida A. a mortgage to the plaintiff upon certain lands in the County of Alexander to secure the payment of the notes and interest. The defendant failed to pay the taxes for the year upon the lands conveyed in the mortgage and the same were sold by the Sheriff of Alleghany County for the taxes due thereon, at which sale W. B. Matheson became the purchaser and received a deed from the Sheriff for the lands. Matheson then brought suit against the defendants for the possession of the lands, but on the trial there were verdict and judgment against him. The plaintiff, however, being fearful of Matheson’s recovery, eventually, and to protect his security made a compromise with Matheson by the payment to him of $158.25 without the knowledge or consent of the defendant, to surrender claim to the lands, all of which will appear in the receipt given by Matheson to the *278plaintiff in this action, which is in the words and figures following:
“Received of H. C. Cowles, mortgagee of C. -J. Cowles $158.50, $100 compromise, and $20.20 purchase money, and 20 per cent, interest, $11.60 tax for 1893, and $25.85 costs of suit — W. B. Matheson v. C. J. Cowles and others— and 85 cents for registering the tax purchase deed, by way of compromise and full satisfaction of the suit of W. B. Matheson v. C. J. Cowles in Alexander Superior Court tried at Spring Term, 1894, thereof. And I agree to convey whatever interest I acquired by the purchase of the lands in controversy in said suit at the sale of ex-sheriff R. M. Sharpe on the 7th day of April without any convenants of warranty whatever to C. J. Cowles, February 17, 1891.”
Matheson, upon the payment of the $158.50, abandoned his appeal. Afterwards the plaintiff brought this action to foreclose the mortgage. At the .January Term, 1897, of Alexander Superior Court a judgment by default final was entered against the defendant C. J. Cowles for the amount of the debt secured by the mortgage, and also for the. amount paid by the plaintiff to Matheson. At the July Term of the Court, the wife of the defendant having been made a party defendant a judgment of foreclosure was entered. The amount ascertained to he due under the decree of foreclosure was the amount of the debt secured in the mortgage and also $32.75 of the amount paid by the plaintiff to Matheson, that sum being the amount which Matheson had paid as taxes on the lands. The sum of $125.85 of the money paid by the plaintiff to Matheson was entered up and embraced in the judgment bjr default, hut was made a personal judgment against the defendant. The defendant then made a motion to set aside the judgment by default rendered against him at the January Term, 1897, so far as that judgment included the sum of $125.85. The motion was overruled and the defendant appealed.
*279The motion was not heard in the Court below as having been made under The Code, Section 274, for that section is intended to afford relief in cases where a judgment has been taken against a defendant through his mistake, inadvertence or surprise or excusable neglect, and neither of these grounds was alleged in the motion. Indeed the motion itself sets forth no reason, nor assigns any ground, why the judgment complained of should be set aside, nor does it allege that the defendant has any defence against it. But his Honor considered it as having been made of common right (and not under Section 274 of The Code) in reference to the alleged irregularity of the judgment because of its having been rendered contrary to the provisions of Section 885 (1) of The Code. In Skinner v. Terry, 107 N. C., 103, there was no specific assignment of the ground of the irregularity of the judgment, but this Court in reviewing the judgment of the Court below held that to be failure immaterial, because the record itself showed the irregularity complained of. The Court said: “Such irregularity of the judgment was not assigned ■ specifically as one of the grounds of the motion, but the real purpose of the latter was to have the judgment in question set aside for any proper cause. The motion was made in the action and it embraced the whole record within its scope so that the Court could see and ought to have seen the irregularity and granted the defendant such relief as the nature of his motion would allow, and as he appeared to be entitled to have.” Of course, we do not understand that part of the opinion quoted above as applicable to a motion to set aside the judgment based on grounds dehors the record. In such a case the grounds would have to be set out so that the Court as well as the opposite party could see upon the motion itself such grounds as did not appear in the record, and upon which relief was sought.
In the case before us the record proper, the complaint *280and judgment, was before the Court on the motion, and the irregularity of the judgment, if there was any, could be seen upon inspection. The plaintiff made no exception to the failure of the defendant to specify in his motion the grounds upon which he was seeking the aid of the Court but on the other hand he contended that the judgment was neither erroneous nor irregular.
It must be borne in mind that the Court had found as facts, upon the hearing of the motion, that the compromise which was made by the plaintiff with Matheson was made without the knowledge or consent of the defendant, and that the amount of $125.85 of the compromise was embraced in the judgment by default against the defendant, but as a personal judgment and not as a lien on the lands.
The Court adjudged upon the facts found, taken in connection with the complaint, that the judgment by default to the amount of that $125.85 was rendered on the legal conclusion stated by his Honor that the facts set forth in the complaint raised an implied contract on the part of the defendant to reimburse the plaintiff the amount which the plaintiff had paid to Matheson in effecting the compromise. The concluding portion of the judgment is as follows'. “That said compromise was effected without the knowledge or consent of Calvin J. Cowles and that said amount of $125.85 with interest at 6 percent, from February 17, 1894, the date of payment to Matheson, was embraced in the judgment by default. The Court is of opinion that the judgment which the defendants attack must have been rendered on the ground that the facts set forth in the complaint raised an implied contract on the part of Calvin J. Cowles to reimburse H. C. Cowles the $125.85 paid by the latter in effecting the compromise, As to whether the construction so placed upon the facts set forth in the complaint was erroneous or correct, is not for this (hurt to *281determine. The defendant’s remedy was by appeal or certio-rari. The Court is of opinion that the judgment is not irregular and that the facts do not constitute excusable neglect. Tt is therefore adjudged, not as a matter of discretion, but for the reasons stated, that the motion be denied and that plaintiff recover of defendant Calvin J. Cowles his costs in the motion.”
The ruling of his Honor brings up for decision the question whether the facts set forth in the complaint, taken as true, amounted to an implied contract on the part of the defendant to pay to the plaintiff a sum of money fixed by the terms of the contract. If so, the judgment was regular and the plaintiff is entitled to no relief upon his motion, for he shows no merits, nor any defence upon the face of the motion. If the judgment, to the extent of the $125.85 is conceded to be irregular, even then the defendant is entitled to no relief, no defence or merits appearing on the face of the motion, unless the record itself discloses a legal defence. First, then, is the judgment irregular? We think it is.
The plaintiff took his judgment by default final under Section 385 (1) of The Code, and for a breach of an implied •contract on the part of the defendant to. pay to him the $125.85 which the plaintiff had paid to Matheson in compromise and settlement of Matheson’s claim against the lands. The plaintiff does not claim the right to recover as for money paid to Matheson at the request of the defendant and for him; for it is admitted that the money was paid without the knowledge or consent of the defendant. Nor does it any where appear that there was any legal obligation upon the plaintiff to pay tire money to Matheson on account of any liability which he had incurred because of defendant’s default. The plaintiff was negligent in that he failed to look after his security by seeing that the taxes were regularly paid by the mortgagor or to pay them himself if *282the mortgagor failed to do so, thereby making them a lien on the land under the Revenue Law. And it was to protect himself and not for the benefit, directly, of the defendant that the plaintiff paid the money to Matheson. If Matheson had' inade a deed conveying the lands to the defendant after the compromise had been made and the defendant had received the deed with a knowledge of the facts under which it was executed, .the case might have been different; but it docs not appear that that was done. Matheson simply withdrew his appeal. The judgment therefore is irregular in that it was a final judgment, there having been no implied contract to pay on the part of the defendant.
Is the defendant then entitled to relief by reason of matters appearing on the complaint? We think so; for the plaintiff has no cause of action-against the defendant as stated in the complaint for the amount of the $125.85. The plaintiff's cause of action as stated in his complaint did not warrant any kind of judgment as far as the- $125.85 is concerned.
I think there was error in the refusal of the Court to set aside the judgment by default obtained at January Term, 1897, to the extent of the $125.85, and that the judgment should be modified to that extent-..
Eurci-ies, J., having been of counsel did not sit on the hearing of this case.